DETAILED ACTION
This is in response to the application filed on 07/05/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been examined and are pending.

Priority
Priority claims to provisional application 62/694,439 filed on 07/05/2018 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
“item profiles” in instant application is equivalent to “opportunity seeker profiles” in reference application.
“item attribute” in instant application is equivalent to “opportunity seeker skill” in reference application.
 “need profiles” in instant application is equivalent to “opportunity descriptions” in reference application.
“need attributes” in instant application is equivalent to “opportunity description skills” in reference application.
“attribute list” in instant application is equivalent to “skill list” in reference application.
“attribute list database” in instant application is equivalent to “skill list database” in reference application.
“attribute match score” in instant application is equivalent to “skill match score” in reference application.
“need match score” in instant application is equivalent to “opportunity match score” in reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities:  
It appears “A method for generating an an attribute match score...” should read “A method for generating an [[an]] attribute match score...” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses a generic placeholder (in place of the word “means” or “step”), but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to ...the at least one processor configured to execute computer program instructions defined by modules of the need matching system, the modules comprising:” in claim 14).  
Such claim limitation(s) is/are: 
“receiving module” in claim 14
“merging module” in claim 14
“matching module” in claim 14
“score generation module” in claim 14
“final match score generation module” in claim 14
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 12, “the list of matched attributes” has no antecedent basis. In claim 13, Examiner suggests clarifying antecedent basis for “a list of matched attributes” if/when applicant amends independent claim 12. 
In dependent claim 18, scope of the limitation “a skill combiner for returning a single merged or combined skill, that is, a unique opportunity seeker skill on combining the enhanced skills present tuples, that is, the tuples with the opportunity seeker skills and corresponding weighted skill amount measures and corresponding weighted credibility measures” is unclear, as the language is confusing and the limitation “the enhanced skills present tuples” has no antecedent basis. 
In dependent claim 22, “the single sub-list of attributes present” has no antecedent basis. 
In dependent claim 23, “the sub-list of attributes present” has no antecedent basis. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding independent claims 1, 14 and 25,
Step 2A, Prong 1: The claim is directed to an abstract idea. The limitations of “creating a unique attribute list...; creating a matched attribute list...; generating an attribute match score... and generating a need match score...”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “processor” language, the claim encompasses the user thinking that unique entries among a list of attributes should be identified, matching/common attributes in two lists should be identified, how closely the attributes match should be identified and finally how closely the two lists match based on the matching attributes determined previously should be identified. Thus, the claim recites a mental process.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites the combination of additional elements of: receiving a first attribute list...and a second attribute list.... The receiving steps are recited at a high level of generality and amounts to mere data gathering, which is a form of 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claim: receiving a first attribute list...and a second attribute list... are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving steps are well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.

Dependent claims 2-11 are dependent on independent claim 1 and include all the limitations of claim 1. Therefore, claims 2-11 recite the same abstract idea of a 
Dependent claims 15-24 are dependent on independent claim 14 and include all the limitations of claim 14. Therefore, claims 15-24 recite the same abstract idea of a mental process. The claims recite additional limitations which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Dependent claims 26-27 are dependent on independent claim 25 and include all the limitations of claim 25. Therefore, claims 26-27 recite the same abstract idea of a mental process. The claims recite additional limitations which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.

Regarding independent claims 12,
The claim is directed to an abstract idea. The limitations of “performing merging actions...; matching the list of unique merged attributes present and a second attribute list...; and generating a need match score...”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “matching system”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “matching system” language, the claim encompasses the user thinking that recurring 
Dependent claim 13 is dependent on independent claim 12 and include all the limitations of claim 12. Therefore, claim 13 recites the same abstract idea of a mental process. The claim recites additional limitations which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5-11, 14-15, 17-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 2009/0276233 A1) in view of Crow (US 2005/0080656 A1).

Regarding claim 1,
Brimhall teaches A method for determining a degree of match between a plurality of item profiles with a plurality of item attributes with a plurality of varying ratings of varying credibility and a plurality of need profiles with a plurality of need attributes of varying importance, the method employing a need matching system comprising at least one processor configured to execute computer program instructions for performing the method comprising: *see paras12-13(“...query a database containing the credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes [item profiles/attributes + credibility] that match or that appear the closest to matching [degree of match] a pre-determined credibility profile [need profile]...”), paras143-145 (“...information requestor can also select and/or build custom surveys and reviews for a particular need ...assign different weights to the different attributes that are presented [need attributes/importance]...”);  paras48-52 (computing environment)
receiving a first attribute list comprising the item attributes in the item profiles and a second attribute list comprising the need attributes required for a need from an attribute list database by the need matching system, wherein the first attribute list comprises a plurality of first tuples, each of the first tuples comprising one of the item attributes, an item attribute amount measure corresponding to the one of the item attributes, and a credibility measure indicating credibility of the item attribute amount measure, and wherein the second attribute list comprises a plurality of second tuples, each of the second tuples comprising one of the need attributes, ..., an importance measure, and a need attribute amount measure associated with one of the need attributes; *see paras12-13, 274-278 (“...credibility profile will basically comprise ranges or values that are determined to be acceptable for certain predetermined credibility attributes [need profile/attributes/amount measure] ...desired credibility profile can then...be compared by the server/engine [need matching system] with...member credibility profiles [item profile] and/or scores to identify/obtain (1220) the one or more members that most closely match the desired credibility profile... compare the values or rankings of the various members [item attribute/amount measure] with the values that have been preset for the desired credibility profile”); paras143-145 (“...information requestor can also select and/or build custom surveys and reviews for a particular need ...assign different weights to the different attributes that are presented [need attribute/importance measure] and analyzed in the final scoring...”); paras81-82 (“credibility information relating specifically to the character attributes of grouping 210 will be weighted more heavily...” also teach importance/ requirement measures); FIGS.13-15, paras89-91 (survey table teaches item attributes/amount measure); paras189-191(“...different weights are applied to each of the different types of...relationships ... validity weight can be applied to discount the value of data received from unreliable sources...”), paras240-241 (“weighting the scores to questions provided by respondents”) and para278(“calculation of a credibility score and the value of a particular review/survey will depend at least in part on a weighting of the relationship between the respondent filling out the review and the person being reviewed”) teach assigning weight [credibility measure] to item attribute amount measure
creating a unique attribute list comprising unique item attributes from the first attribute list, a merged attribute amount measure corresponding to each of the unique item attributes, and a merged credibility measure indicating credibility of the merged attribute amount measure by the need matching system by performing merging actions on the first tuples in the first attribute list, wherein the merging actions comprise computing the merged attribute amount measure and the merged credibility measure corresponding to the each of the unique item attributes using the item attribute amount measure and the credibility measure of each of the item attributes of the first attribute list; *see para95(“information you provide will be mashed up with other responses”), para156 (“SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity [credibility]...”, para188(“value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents...”) and paras299-300(“calculated average answer value, which is an average value of each answer after considering and applying weighting of the specific question/answer”); here, score/measure/points of member attributes [item attributes/amount measure] is received through survey/information from a plurality of entities, then weights are assigned [credibility] to the measures (based on member-entity relationship), and the plurality of attribute scores/measures are combined/averaged into a merged attribute amount measure; “weighted” average teaches merged credibility measure
...generating an attribute match ... for each of the need attributes in the created matched attribute list on matching the unique item attributes with the need attributes by the need matching system using the requirement measure, the importance measure, the need attribute amount measure, the merged attribute amount measure, and the merged credibility measure; and *see FIG 12, paras143-45, 240-41, 274-78, (teaches attributes in desired [need] and member [item] profiles being compared/ranked based on member attribute scores/values/ weights/rankings [item attribute amount/credibility measure] and desired/acceptable ranges/values/weights [need attributes requirement/amount/importance measures]
generating ...degree of match between the item profiles and the need profiles by the need matching system by processing the generated attribute match... for the each of the need attributes with the importance measure of the each of the need attributes in the second attribute list. *see paras274-78 (teaches identifying member [item] profiles that most closely match desired [need] profiles, using the result of matching member and desired attribute(s)) and para305 (“By identifying members that match a preferred or known credibility profile or score, it is possible to expedite many hiring processes...evaluate existing employees and to make or recommend promotions and bonuses based on the credibility scores and profiles of the various members”; Also see paras41-43,68,142

Brimhall does not explicitly teach ...a requirement measure ...creating a matched attribute list by matching the unique item attributes of the created unique attribute list with the need attributes of the second attribute list by the need matching system on combining the created unique attribute list with the second attribute list; generating an attribute match score… generating a need match score defining the degree of match between the item profiles and the need profiles... by processing the generated attribute match score...
Crow teaches ...a requirement measure, an importance measure, and a need attribute amount measure associated with one of the need attributes *see paras260-264(“Requirements for role, skill, experience or education can have detailed controls. These controls can specify the skill range, most recent flag, required flag and weight associated with that requirement... required flag can control whether a requirement is an absolute requirement or not”;  “required flag” teaches requirement measure, “weight” teaches importance measure)
...creating a matched attribute list by matching the unique item attributes of the created unique attribute list with the need attributes of the second attribute list by the need matching system on combining the created unique attribute list with the second attribute list; *see paras81-83 (“TABLE 2: Concepts Extracted from the Resume...” teaches item attributes, “TABLE 3: Concepts Extracted from the Exemplary Job Requisition...” teaches need attributes), paras84 (“...The 3-dimensional Space Req3 is a strict sub-space of Cand10 (i.e., the three dimensions of Req3, appear in the space of Cand10). This means that the three dimensions Industry_Drug Stores, Role_Loss Prevention Director, and Property Protection can be extracted from Cand10 to form a 3-dimensional Sub-Space Cand3...” teaches matched attribute list) 
generating an attribute match score… generating a need match score defining the degree of match between the item profiles and the need profiles... by processing the generated attribute match score... *see paras78-79(“...match engine may determine the distance in the n-dimensional Space between the point 1220 representing the desired job candidate criteria and the points 1210 representing the respective job candidates. The result is job candidate matches 1240...”), paras85-86 (“distance between the requisition and the candidate can now be calculated using a simple geometric equation as one exemplary way of determining a match. For a 3-dimensional space, the following equation can be used:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
...”; “dx, dy and dz” teach attribute match score; “distance” teaches generating need match score using attribute match scores 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brimhall to incorporate the teachings of Crow and enable Brimhall to incorporate a requirement measure for need attributes, create a matched attribute list by matching item and need profiles, generate attribute match score and generate need match scores by processing attribute match scores, as doing so would enable matching job candidates to desired job candidate criteria (Crow, para77).

Regarding claim 2,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall as modified by Crow further teaches The method of claim 1, further comprising determining whether a need attribute is absent in the created unique attribute list and assigning default values to the merged attribute amount measure and the merged credibility measure corresponding to the need attribute in the matched attribute list by the need matching system *paras246-247 (“When questions are not answered as a value within a range or a scale it is up to the credibility engine to evaluate and score answers so as to provide an objective value that can be used to calculate the points that will be awarded for the perceived credibility of the member related to the answer that is given. This can be done automatically, relying on existing evaluation software (which extracts a context from text) and applies a score based on context... avoids the need of having every question answered in a survey/review and which can be useful when certain questions are inapplicable to a particular situation or entity.”, here, the credibility engine assigning a score based on context when questions are not answered as expected, teaches, under its broadest reasonable interpretation, assigning default values when expected values are absent)

Regarding claim 3,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall further teaches The method of claim 1, wherein the item attribute is one of a core trait and a domain of expertise of an item extracted from the item profiles. *see paras80-83 (“These groupings (210, 220) of attributes generally correspond with two of the basic elements of professional credibility...character [core trait] and competence [domain of expertise]...”), para109-123 also teach attributes that are core traits, domain of expertise

Regarding claim 5,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall further teaches The method of claim 1, 
wherein the item attribute amount measure is a fraction of a total attribute amount measure of the item attributes possessed by items associated with the item profiles, and *see para277(“Each of the attributes 1320 is listed along with seven selectable buttons, numbered 1-7. These buttons are selectable by the respondent to reflect the perceived association of the listed attribute with the person being evaluated on a 7 point Likert Scale. In one embodiment, a 1 equates to a worst value of “little to none at all and a 7 equates to the best value of “extremely high”” teaches attribute value [item attribute amount measure] being a fraction of highest [total] item measure of 7), paras89,96,287
wherein the need attribute amount measure is a quantized value of the proficiency of one or more of the items required for the need. *see FIG 12, para274 (“...credibility profile will basically comprise ranges or values that are determined to be acceptable for certain predetermined credibility attributes... the server/engine compare the values or rankings of the various members with the values that have been preset for the desired credibility profile”; predetermined ranges/values teaches quantized value of proficiency of attributes)

Regarding claim 6,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall further teaches The method of claim 1, comprises: estimating the credibility of the item attribute amount measure corresponding to the item attributes; and assigning the credibility measure based on the estimated credibility to the item attribute amount measure. *see paras189-191(“...different weights are applied to each of the different types of primary relationships and each of the different types of secondary relationships. Preferably, although not necessarily, the value of each of the various weights are percentages or calculated values within the range of 0-1. Application of the different weights in the foregoing manner enables certain bias to be discounted, such as, for example, by those who might unfairly give the member too much credit for certain credibility attributes... validity weight can be applied to discount the value of data received from unreliable sources...”), para278(“calculation of a credibility score and the value of a particular review/survey will depend at least in part on a weighting of the relationship between the respondent filling out the review and the person being reviewed”); here, relationship between member [item] and entity providing member data is analyzed to estimate /assign weight [credibility measure] to score/value of attributes

Regarding claim 7,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall and Crow further teach The method of claim 1, wherein the requirement measure is a Boolean value associated with a need attribute representing that the item attribute amount measure of the item attribute is required to be equal to the need attribute amount measure of the need attribute, wherein the need attribute is same as the item attribute, and *see Crow, paras260-264(“Requirements for role, skill, experience or education can have detailed controls. These controls can specify the skill range, most recent flag, required flag and weight associated with that requirement... required flag can control whether a requirement is an absolute requirement or not... if an education requirement of “Bachelor's degree in Computer Science' is required, then candidates with a Bachelor's degree in another subject will not match this requirement” teaches “required flag”, a Boolean value used to indicate if specific candidate skills has to be the same/equal as the requirement)
wherein the importance measure is a quantized value representing a degree to which presence of the need attribute in the first attribute list is required for a need. *see Crow, paras260-64(“weight associated with that requirement” teaches importance measure of need attributes; Brimhall, para189 (“...This reduced sum is then multiplied by attribute weights, relationship weights and any other desired weights (with higher weight being applied to primary relationships than secondary relationships)... the value of each of the various weights are percentages or calculated values within the range of 0-1.” teaches attribute weights [importance measure] being a quantized value)


Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall further teaches The method of claim 1, wherein the unique item attributes is a list of item attributes with multiple occurrences in the first attribute list that are merged to a single occurrence. *see para95(“information you provide will be mashed up with other responses”), para156 (“SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity...”, para188(“value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents...”) and paras299-300(“calculated average answer value, which is an average value of each answer after considering and applying weighting of the specific question/answer”); here, multiple attribute values corresponding to members [item attributes] are received through survey/information from a plurality of entities, and merged into one combined/average value [single occurrence]

Regarding claim 9,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall further teaches The method of claim 1, wherein the merged attribute amount measure is a combined value of the item attribute amount measures corresponding to the multiple occurrences of the item attributes in the first attribute list, and wherein the merged credibility measure is a combined value of the credibility measures corresponding to the multiple occurrences of the item attributes in the first attribute list. *see para95(“information you provide will be mashed up with other responses”), para156 (“SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity [credibility]...”, para188(“value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents...”) and paras299-300(“calculated average answer value, which is an average value of each answer after considering and applying weighting of the specific question/answer”); here, multiple score/measure/points of member attributes [item attributes/amount measure] are received through survey/ information from a plurality of entities, then weights are assigned [credibility] to the measures (based on member-entity relationship), and the plurality of attribute measures are combined/averaged into a merged attribute amount measure; “weighted” average teaches merged credibility measure

Regarding claim 10,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Brimhall further teaches The method of claim 9, wherein a credibility bump is added to an unadjusted credibility measure to generate a merged credibility measure of the item attribute based on the number of reports and credibility of the reports. *see paras297-304 (teaches incorporating a biasing review discount [credibility bump] to total review score [credibility measure], based on number/ credibility of reports)

Regarding claim 11,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall further teaches The method of claim 1 further comprises merging multiple reports or occurrences of an item attribute, wherein the reports are of mixed credibility measures. *see para95(“information you provide will be mashed up with other responses”), para156 (“SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity [credibility]...”, para188(“value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents...”), para229 (“progression and development of an entity's credibility scores and ranking will increase, for example, as the member obtains additional information to verify the members character and competence...” and para296(“it is preferred for at least 5-50 

Regarding claim 14,
	Claim 14 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 15,
	Claim 15 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 17,
	Claim 17 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 18,
	Claim 18 recites substantially the same claim limitations as claims 8 and 9, and is rejected for the same reasons. As the scope of the claim is unclear in view of the 112(b) rejection, a prior art rejection is not given at this time for the additional limitations.

Regarding claim 19,


Regarding claim 25,
	Claim 25 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 26,
	Claim 26 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claims 4, 16, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall in view of Crow and Chen (US 2006/0265267 A1).

Regarding claim 4,
Brimhall as modified by Crow teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Brimhall does not explicitly teach The method of claim 1, wherein the generation of the attribute match score for each of the need attributes in the created matched attribute list comprises determining one or more deviations in the merged attribute amount measure and the need attribute amount measure by the need matching system using an amount measure deviation lookup table. 
Chen teaches wherein the generation of the attribute match score for each of the need attributes in the created matched attribute list comprises determining one or more deviations in the merged attribute amount measure and the need attribute amount measure by the need matching system using an amount measure deviation lookup table. *see paras91-93(“The Industry matching score 314 [attribute match score] is calculated according to a matrix [amount measure deviation lookup table] in which I=lndustryMatchMatrix (DesiredIndustry, ActualIndustry). An example is given using the following Table 4 below...”; values shown in the table teach deviations between desired industry [need attribute] and actual industry [matched attribute])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brimhall and Crow to incorporate the teachings of Chen and enable Brimhall to use a lookup table to determine deviations in the merged attribute amount measure and the need attribute amount measure, as doing so would enable weighting attribute values toward a match, when similarities between different attribute measures are previously known (Chen, paras92).

Regarding claim 16,
	Claim 16 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 21,


Regarding claim 27,
	Claim 27 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claims 12-13, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Brimhall.

Regarding claim 12,
Crow teaches A method for generating an an attribute match score implemented by a need matching system on comparison of a plurality of item attributes of ...with a plurality of need attributes of varying importance, the method comprising: *see paras12-13(“...conceptualized job candidate data can be represented by a point in n-dimensional space, sometimes called the “concept Space.” Similarly, desired criteria can be represented in the same concept space. A match engine can then easily find the m closest job candidates, such as by employing a distance calculation or other match technique”), paras78-79(“...match engine may determine the distance in the n-dimensional Space between the point 1220 representing the desired job candidate criteria [need attributes] and the points 1210 representing the respective job candidates [item attributes]. The result is job candidate matches 1240...”), paras260-64(“Requirements for role, skill, experience or education can have detailed controls. These controls can specify the skill range, 
...matching the list of unique merged attributes present and a second attribute list and returning a list of matched attribute entries by a matching module of the need matching system; and *see paras81-83 (“TABLE 2: Concepts Extracted from the Resume...” teaches item attributes, “TABLE 3: Concepts Extracted from the Exemplary Job Requisition...” teaches need attributes), paras84 (“...The 3-dimensional Space Req3 is a strict sub-space of Cand10 (i.e., the three dimensions of Req3, appear in the space of Cand10). This means that the three dimensions Industry_Drug Stores, Role_Loss Prevention Director, and Property Protection can be extracted from Cand10 to form a 3-dimensional Sub-Space Cand3...” teaches determining matched attributes)
generating a need match score with the list of matched attributes and returning a single numerical match score by a score generation module of the need matching system. *see paras85-86 (“distance between the requisition and the candidate can now be calculated using a simple geometric equation as one exemplary way of determining a match. For a 3-dimensional space, the following equation can be used:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
...” teaches generating need match score /single numerical match score)

Crow doesn’t explicitly teach ...a plurality of item attributes of varying credibility...  performing merging actions on a plurality of first tuples in a first attribute list and returning a list comprising a plurality of unique merged attributes present by a merging module of the need matching system;
Brimhall teaches ...a plurality of item attributes of varying credibility with a plurality of need attributes of varying importance,... *see paras189-191(“different weights are applied to each of the different types of primary relationships... validity weight can be applied to discount the value of data received from unreliable sources...”) and paras277-78(“Each of the attributes 1320 is listed along with seven selectable buttons, numbered 1-7...calculation of a credibility score and the value of a particular review/survey will depend at least in part on a weighting of the relationship between the respondent filling out the review and the person being reviewed”) teach assigning weight [credibility] to member [item] attributes based on relationship between member and entity providing member data; para143 (“...information requestor can also select and/or build custom surveys and reviews for a particular need ...assign different weights to the different attributes that are presented and analyzed in the final scoring...”) teach assigning weights [importance] to need attributes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crow to incorporate the teachings of Brimhall and enable Crow to be able to process item attributes that include a corresponding credibility measure, and need attributes that include an importance measure, as doing so would enable associating different weights to results of the survey/reviews so as to normalize the effect of potential bias (Brimhall, paras145,190).

Brimhall teaches performing merging actions on a plurality of first tuples in a first attribute list and returning a list comprising a plurality of unique merged attributes present by a merging module of the need matching system; *see para95(“information you provide will be mashed up with other responses”), para156 (“SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity [credibility]...”, para188(“value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents...”) and paras299-300(“calculated average answer value, which is an average value of each answer after considering and applying weighting of the specific question/answer”); here, plurality of scores/measures/points of member attributes [first attribute list] are received through survey/information from a plurality of entities and combined/averaged into a plurality of merged attributes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crow to incorporate the teachings of Brimhall and enable Crow to merge plurality of first [item] attributes into merged attributes, as doing so would enable incorporating multiple reviews and minimize the margin of error in calculating a credibility score (Brimhall, paras296).

Regarding claim 13,
Crow as modified by Brimhall teaches all the claimed limitations as set forth in the rejection of claim 12 above.
Crow further teaches The method of claim 12, further comprising receiving the list of matched attribute entries by an attribute entry matching module of the matching module and returning a list of matched attributes by the attribute entry matching module. *see Crow, paras81-83 (“TABLE 2: Concepts Extracted from the Resume...”, “TABLE 3: Concepts Extracted from the Exemplary Job Requisition...”), paras84 (“...The 3-dimensional Space Req3 is a strict sub-space of Cand10 (i.e., the three dimensions of Req3, appear in the space of Cand10). This means that the three dimensions Industry_Drug Stores, Role_Loss Prevention Director, and Property Protection can be extracted from Cand10 to form a 3-dimensional Sub-Space Cand3...” teaches receiving attribute entries from resume [item] and job requisition [need] and determining/returning matched attributes); Also see Brimhall, para274(“...identify/obtain (1220) the one or more members that most closely match the desired credibility profile... compare the values or rankings of the various members with the values that have been preset for the desired credibility profile” teaches attributes being matched)

Regarding claim 20,
	Claim 20 recites substantially the same claim limitations as claims 12 and 13, and is rejected for the same reasons.

Regarding claim 22,


Regarding claim 23,
	As the scope of the claim is unclear in view of the 112(b) rejection, a prior art rejection is not given at this time.

Regarding claim 24,
	Claim 24 recites substantially the same claim limitations as claim 13, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
McConnell (US 2014/0279629 A1) discloses a method for identifying employees with skills matching specified various skills and skill levels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        /MATTHEW ELL/Primary Examiner, Art Unit 2145